Case: 1:19-cr-00145-SNLJ-ACL Doc. #: 127 Filed: 03/17/21 Page: 1 of 1 PageID #: 415




                             IN THE UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                    SOUTHEASTERN DIVISION


 UNITED STATES OF AMERICA,                    )
                                              )
                Plaintiff,                    )
                                              )
        vs.                                   )   No. 1:19CR00145 SNLJ
                                              )
 MARCUS NELSON,                               )
                                              )
        Defendant.                            )


                                   ENTRY OF APPEARANCE

        Comes now Julie A. Hunter, Assistant United States Attorney for the Eastern District of

 Missouri, Southeastern Division, and enters her appearance as co-counsel on behalf of Plaintiff,

 United States of America.

                                              Respectfully submitted,

                                              SAYLER A. FLEMING
                                              UNITED STATES ATTORNEY


                                              /s/ Julie A. Hunter
                                              JULIE A. HUNTER, #51612MO
                                              ASSISTANT UNITED STATES ATTORNEY
                                              555 Independence, 3rd Floor
                                              Cape Girardeau, MO 63703
                                              (573) 334-3736
                                              julie.hunter@usdoj.gov
